Title: To Alexander Hamilton from Lieutenant Colonel Richard Kidder Meade, [21 November 1778]
From: Meade, Richard Kidder
To: Hamilton, Alexander


Col Blands QuartersSharon [Connecticut] near 8 oClockat night [November 21, 1778]
Dr. Hamilton,
I arrived here a few minutes after four Oclock, when I immediately agreeably to the Genls. orders called on the officer commanding the Militia Guard here, who discovered every disposition to proceed at least to the next halting place. As the matter rests with the men, & he is gone to consult them I must give you their determination at the end of my letter. They are rather dispers’d to night, so that I hardly expect a decisive answer until they parade in the morning, to which time I shall wait, in case they go on, that I may prevent Genl. Waynes Troops, should it be necessary from passing Beldings. I must however urge the utmost dispatch in these, as you may depend, should the militia go on to the next stage, Govr. Trumbull himself could not detain them there many hours; Col. Bland observes that it may be well to let the continental Escort come up in succession as the several divisions of the Convention Troops may arrive. I think it will be well, as a smaller number may be in readiness sooner than a larger & can march much quicker. This however the Genl will decide. The road is exceedingly good to Beldings; & I think if a division could get off even by 12 oClock tomorrow, they would arrive in tolerable time. Colo. Bland has given the Genl. the route which I was instructed to transmit with this.

½ after 9 oClock.
The officer this instant returned but makes no certain report, though he is in high expectation of succeeding. He has directed the men to assemble at Sun rise when I shall attend & sett off immediately after.

I am Dr. Hamilton Yrs &c
R K Meade, ADC
